.   .-.




                      The Attorney               General of Texas
                                          December        27,    1979
MARK WHITE
Attorney General


                   Honorable Joe Resweber                         Opinion No. MW-114
                   Harris County Attorney
                   1001Preston, Suite 634                         Re: Whether a district clerk can
                   Houston, Texas 77002                           add statements     to warrants and
                                                                  citations issued by his office.

                   Dear Mr. Reswaber:

                         You have asked whether the district clerk may have the following
                   statement printed on warrants and citations issued from his office:

                               This warrant/citation has legal consequences for you
                               If you wish to hire a lawyer to represent you in the
                               above matter, but do not know a lawyer ln private
                               practice, you may contact Houston Lawyers Referral
                               Service at 251-xxxx

                   Houston Lawyer Referral Service is a nonprofit corporation governed by the
                   Hot&on Bar Association.      Membership is limited to those attorneys who
                   maintain liability insurance of $100,000 or more. The membership fee is $50
                   for members of the Houston Bar Association and $75 for nonmembers
                   There are approximately 400 members of the service; Harris County has
                   approximately 6,550 licensed attorneys.

                         The requisites   of a citation are set out in Rule 101of the Texas Rule of
                   Civil Procedure.

                               Rule 1OLRequisites

                                     The citation shall be styled ‘The State of Texas’
                               and shall be directed to the defendant and shall
                               command him to appear by filing a written answer to
                               the plaintiff’s petition at or before 10 o’clock a.m. of
                               the Monday next after the expiration of 20 days after
                               the date of service thereof, stating the place of
                               holding the court. It shall state the date of the filing
                               of the petition, its file number and the style of the
                               case, and the date of issuance of the citation, be
                               signed and sealed by the clerk, and shall be




                                                     P.    361
                                                                                             .-   .




Honorable Joe Resweber      -   Page Two        (MW-114)



            accompanied by a cqy of plaintiffs petition.       The citation shell
            further direct that if it is not served within 90 days after the date
            of its is=ance, it shall be returned unserved The party filing any
            pleadng upon which citation is to be had shall furnish the clerk
            with a sufficient number of copies therecf for use In serving the
            parties to be served and when the copies are so furnished the clerk
            shall make no charge therefor. . . .

      Article 15.02, Code of Criminal Procedure, provides the requisites    of   a warrant

            Art. 15.02. Requisites of warrant

              It isrates in the name of ‘The State of Texas’, and shall be
           sufficient, without regard to form, if it have these substantial
           requlsitesr

             1. It must specify the name of the person whose arrest is ordered,
           if it be known, if unknown, then some reasonably             definite
           description must be given of him.

             2. It must state that the person is accused        of some offense
           against the laws of the State, naming the offense.

              3. It must be signed by the magistrate, and his office be named in
           the body of the warrant, or in connection with his signature.

We do not need to reach the question of whether the above provisions permit or prohibit
additional information on warrants and citations because under the facts presented the
practice is prohibited by article III, section 52 of the Texas Constitution which forbids any
county from granting anything of value to any corporation or association whatsoever.
Instructing the recipients of all citations and warrants issued by the district clerk that
they may contact an association representing less than 5% of the attorneys of the county
grants an obvious, direct and valuable service to the members of that association -
potential fee paying clients    The practice is prohibited by the constitution.  T. & N.O.R.
Co. v. Galveston Coun$, 161 S.W.Bd 530 (Tex. Civ. App. - Galveston 19421, aiPd, 169
S.W.2d 713 (Tex. 1943). Attorney General Opinions H-H69 (1976) (county fun& to private
day care center); H-520 (1975) (county contribution to livestock association).

                                       SUMMARY

           Citations and warrants may not mggest to the party served that he
           may call a lawyer referral service for legal assistance

                                             &w&y+&

                                                MARK     WHITE
                                                Attorney General of Texas




                                        P.   362
Honorable Joe Resweber    -   Page Three        (Mw-114)



JOHN W. PAINTER, JR.
First Assistant Attornq General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by David B. Brooks
Assistant Attorney General

APPROVED:
OPIMON COMMITTEE

C. Robert Heath
David B. Brooks
Tom BuIIington
Walter Davis
Bob Gammage
Susan Garrison
Rick GiIpin
Bruce Youngblood




                                           p.   363